DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/21 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Yang et al. (US 2015/0095965 A1) is now relied upon for disclosing wherein different physical layer pipes have different characteristics including different modulation methods (see paragraph 7, 42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (Raveendran) (US 2012/0076204 A1) (of record) in view of Hwang et al. (US 2014/0313916 A1) (hereafter referenced as “Hwang ’916”) (of record) and Hwang et al. (US 2015/0304693 A1) (hereafter referenced as “Hwang ‘693”) (of record) and Yang et al. (Yang) (US 2015/0095965 A1).
As to claim 1, while Raveendran discloses a transmitting apparatus, comprising:

wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (paragraph 44, 55, 58-59, 81, 86-87, 90),  
	he fails to specifically disclose a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet and where the identification information is eight-bit, and the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods.
In an analogous art, Hwang ‘916 discloses a communication system for transmitting DVB content (paragraph 30) which will insert identification information identifying a kind of media data among different kinds of media data included in the multiplexed transport packet into the GSE packet header (inserting additional MMT session and package information into the packet extension header; 513 and 713 in Fig. 5, 7; paragraph 69, 80-81), wherein the different kinds of media data include audio and 
Additionally, in an analogous art, Hwang ‘693 discloses a communication system for transmitting DVB content (paragraph 51-55, 197, 202) which will insert identification information identifying a kind of media data (identifying descriptors identifying the different program types; see Fig. 15 and 17, paragraph 148-152, paragraph 167-172), and where the identification information is eight-bit (see Fig. 15, 8 bits used for the descriptor to identify the program format type and/or Fig. 17, 8 bits used for video profile, level and codec type), wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (video with different quality levels, such as HD vs 4K; paragraph 53, 61-81) so as to identify the media format type to the receiver using known sizes and formatting for media identification information, such as the 8 bit identification used by Hwang ‘693, by combining prior art elements according to known methods to yield predictable results.
Finally, in an analogous art, Yang discloses a communication system for transmitting DVB content (Fig. 1, paragraph 31-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet, as taught in combination with Hwang ‘916, for the typical benefit of enabling the receiver to properly access the desired channel and service.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran and Hwang ‘916’s system to include where the identification information is eight-bit, as taught in combination with Hwang ‘693, for the typical benefit of taking advantage of and utilize an already known size and format for media identification information by combining prior art elements according to known methods to yield predictable results.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran, Hwang ‘916 and Hwang ‘693 system to include wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, as taught in combination with Yang, for the typical benefit of conforming to the DVB-T2 standard which provides for separating services based upon their different characteristics, such as modulation method.


a receiver (see Fig. 8, 11, 15, 20; paragraph 53-54) configured to receive a transmission stream using a plurality of modulation methods (different data modes corresponding to different modulation types and coding rates; Fig. 4, paragraph 55-60), wherein each transmission packet of the transmission stream includes media data and one of the plurality of modulation methods is selected for each transmission packet based on a kind of media included in the respective transmission packet (assigning different modulation modes to different content types, such as base layer, enhancement layers; Fig 3-4; paragraph 44, 55, 58-59),  and
a controller configured to process the transmission stream (paragraph 72, 114); and
wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (paragraph 44, 55, 58-59, 81, 86-87, 90),  
	he fails to specifically disclose a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet and where the identification information is eight-bit, and the receiver is configured to receiver the transmission stream using a different physical layer pipe for each of the plurality of modulation methods.
In an analogous art, Hwang ‘916 discloses a communication system for transmitting DVB content (paragraph 30) which will insert identification information extension header; 513 and 713 in Fig. 5, 7; paragraph 69, 80-81), wherein the different kinds of media data include audio and video data of various different types (the extension header including MMT characteristic information identifying media type and media characteristics, such as corresponding data rates and buffering levels; Fig. 2, 3, 6; paragraph 38, 39, 47-48, 69, 80-81) the transmitter configured to transmit the transmission stream using a different physical layer pipe for each of a plurality of transmission characteristics (paragraph 33-34) so as to enable the receiver to properly promptly access the desired channel and service (paragraph 69, 80-81).
Additionally, in an analogous art, Hwang ‘693 discloses a communication system for transmitting DVB content (paragraph 51-55, 197, 202) which will insert identification information identifying a kind of media data (identifying descriptors identifying the different program types; see Fig. 15 and 17, paragraph 148-152, paragraph 167-172), and where the identification information is eight-bit (see Fig. 15, 8 bits used for the descriptor to identify the program format type and/or Fig. 17, 8 bits used for video profile, level and codec type), wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (video with different quality levels, such as HD vs 4K; paragraph 53, 61-81) so as to identify the media format type to the receiver using known sizes and formatting for media identification information, such as 
Finally, in an analogous art, Yang discloses a communication system for transmitting DVB content (Fig. 1, paragraph 31-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods (paragraph 7, 42) so as to separate services based upon their different characteristics, such as modulation method, and transmit them via different PLPs, as disclosed by the DVB-T2 standard (paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet, as taught in combination with Hwang ‘916, for the typical benefit of enabling the receiver to properly access the desired channel and service.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran and Hwang ‘916’s system to include where the identification information is eight-bit, as taught in combination with Hwang ‘693, for the typical benefit of taking advantage of and utilize an already known size and format for media identification information by combining prior art elements according to known methods to yield predictable results.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran, Hwang ‘916 and Hwang ‘693 system to include wherein the receiver is configured to receiver the 

As to claim 3, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the transmitter is configured to selectively assign each of different kinds of the media data to a corresponding one of the plurality of modulation methods, and the transmitter is configured to transmit the transmission packets by modulating the transmission packets using one or more of the plurality of modulation methods (see Raveendran at Fig. 4-5, paragraph 55, 62-63).

As to claim 4, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the media data included in the transmission packets are modulated by changing to a different modulation method according to the kind of the media data included in the respective transmission packet (receiving different program streams in different quality levels and modulating them accordingly; see Raveendran at paragraph 81-85), and the kind of the media data is media data that can be reproduced by a respective kind of receiving device (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 54).

As to claim 5, 10, 17, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein each transmission packet is a packet of an encapsulated layer obtained by 

As to claim 6, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein each transmission packet is a GSE packet or a TLV packet (see Hwang ‘913 at Fig. 3, paragraph 50-54).

As to claim 9, 16, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the controller is configured to selectively take in and process, in a buffer, payload data of each transmission packet into which the identification information identifying the selected one kind of the media data is inserted among the transmission packets included in the received transmission stream (see Hwang at paragraph 54, 80, 91-95 and Raveendran at paragraph 72, 74).

As to claims 11, 18, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the kind of the media data depends on a kind of the receiving apparatus (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 54).

As to claims 12, 19, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the kind of the receiving apparatus is a mobile apparatus and the kind of the media data is a kind that can be reproduced by the mobile device (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 54).

As to claims 13, 20, Raveendran, Hwang ‘913 and Hwang ‘693 disclose wherein the kind of the receiving apparatus is a stationary receiver and the kind of the media data is a kind that can be reproduced by the stationary receiver (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 52-54).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11, 13-15 of U.S. Patent No. 10,462,502 in view of Hwang ‘693 and Yang.
Claims 1, 7, 11 of U.S. Patent No. 10,462,502 discloses all of the limitations of claims 1, 7, 14, of the instant application except wherein the identification information is eight bits and the transmitter/receiver is configured to transmit/receive the transmission stream using a different physical layer pipe for each of the plurality of modulation methods.

Finally, in an analogous art, Yang discloses a communication system for transmitting DVB content (Fig. 1, paragraph 31-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods (paragraph 7, 42) so as to separate services based upon their different characteristics, such as modulation method, and transmit them via different PLPs, as disclosed by the DVB-T2 standard (paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,462,502 to include where the identification information is eight-bit, as taught in combination with Hwang ‘693, for the typical benefit of taking advantage of and utilize an already known 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,462,502 and Hwang ‘693 system to include wherein the receiver is configured to receiver the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, as taught in combination with Yang, for the typical benefit of conforming to the DVB-T2 standard which provides for separating services based upon their different characteristics, such as modulation method.
Claim 3, of the instant application, corresponds to claim 1 of U.S. Patent No. 10,462,502.
Claim 4, of the instant application, corresponds to claim 2 of U.S. Patent No. 10,462,502.
Claim 5, of the instant application, corresponds to claim 4 of U.S. Patent No. 10,462,502.
Claim 6, of the instant application, corresponds to claim 5 of U.S. Patent No. 10,462,502.
Claim 9, of the instant application, corresponds to claim 8 of U.S. Patent No. 10,462,502.
Claim 10, of the instant application, corresponds to claim 9 of U.S. Patent No. 10,462,502.
Claim 11, of the instant application, corresponds to claim 13 of U.S. Patent No. 10,462,502.

Claim 13, of the instant application, corresponds to claim 15 of U.S. Patent No. 10,462,502.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/James R Sheleheda/           Primary Examiner, Art Unit 2424